DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of  Group 1, claims 1-11 in the reply filed on 11/22/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear whether the container body or liquid removing chamber is in a rotary mode. Re claim 1, “the inner surfaces” lack positive antecedent basis. Claim 1 is further indefinite because it is unclear what the skilled artisan would consider as “close distances”.  Claim 3 is indefinite because “the direction” lacks positive antecedent basis. Claim 4 is indefinite because it is unclear what the skilled artisan would consider as “hot air” since the term “hot” is a relative term. Claims 5, 8, and 11, “the bottom” and “the peripheral surface” lack positive antecedent basis.  Claim 5 recites “Claims 1” instead of “Claim 1”.  Claims 5, 8 and 11 are further indefinite because it recites “the inner surface”, however claim 5 is dependent on claim 1 which recites “the inner surfaces”.  Claim 6 is indefinite because “the humidity of the positive pressure dry air” lacks positive antecedent basis.  Claim 7 is indefinite because “the amount of dust” lacks positive antecedent basis.  Claim 9 should be amended to “Claim 1” instead of “Claims 1”. Re claim 9, “the container body vacuum drying process” lacks positive antecedent basis as claim 1 refers to a “vacuum drying process”.  Re claim 9, “the vacuum condition” and “the humidity of the positive pressure dry air” lack positive antecedent basis.  Claim 10 is indefinite because “the amount” lacks positive antecedent basis. 
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebstock (US2012/0328403) in view of Park et al. (US20220152661).
Rebstock teaches a method of cleaning FOUP’s (paragraphs 4, 35) comprising separating the FOUP into a container lid and body (paragraphs 56, 76) comprising wet washing comprising directing a plurality of liquid nozzles towards the workpiece (paragraph 96), a liquid removing process (paragraph 101 teaches gas flow to help remove liquid residue via directing gas nozzles towards the workpiece) and vacuum drying (paragraph 114).  In reference to a combining the liquid and container body, applicant is directed to element 117 of Fig. 11.  In reference to multiple different chambers, refer to paragraphs 56, 65 and 69 and Fig. 9.  Re claim 1, in reference to multiple thermal components for vacuum drying, refer to paragraphs 100 and 114. Re claim 1, in reference to the rotary mode, paragraph 107 teaches that the object is rotated while cleaning and drying.
Rebstock teaches drying with gas nozzles. Rebstock teaches the invention substantially as claimed with the exception of multiple wind knives.  Park et al. teach cleaning a pod by washing and drying (abstract).   Paragraph 18 teaches separating the pod and cleaning the pod using a plurality of cleaning chamber and a vacuum chamber for drying the POD.  Paragraphs 112-114 teaches a plurality of air knives 414 and 433 (i.e. wand knives) for blowing air against the surface to dry the substrate.  Paragraph 114 teaches the drying chamber 410 an include IR lamps, drying nozzles and a plurality of air knives.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the drying nozzles of Rebstock with air knives, as taught by Park et al. as an equivalent means for performing the same function.   In reference to the limitations of linear wind at different axial directions and in planar distributions, the limitations are met as a result of the multiple air knives, as depicted in Fig. 2 of Park et al. Additionally, Park et al. teach that the air knives may be arranged in such a manner as to face each other, toward both sides, of the separation POD moving within the chamber 430 and may inject gas at any angle includes with respect the POD surface. Re claim 3, in reference to the load port refer to both the teachings of Rebstock (element 81 of Fig. 8a) and Park et al. (Fig. 1, element 100). In reference to a moving process including turning the direction of the FOUP, refer to paragraph 70 of Rebstock for example which teaches a carrier 80 loaded to a loading station 81 and then the components are picked up by robot 82A and moved between multiple cleaning cambers 83A-83D.   Re claim 5, refer to Fig. 3, element 413 of Park et al. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebstock (US2012/0328403) in view of Park et al. (US20220152661) and further in view of Nagashima et al. (US2015/0090296).
Rebstock in view of Park et al. teach the invention substantially as claimed with the exception of
 a hot plate. Nagashima et al. teach in paragraph 38 using lamps and a hot plate for drying the surface of a substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Rebstock to include a hot plate, as taught by Nagashima et al. for purposes of performing the same function of drying the substrate surface. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebstock (US2012/0328403) in view of Park et al. (US20220152661) and further in view of  Breese et al. (US2003/0051743A1).
Rebstock teaches cleaning with hot air (paragraph 5). Rebstock in view of Park et al. teach the invention substantially as claimed with the exception of the wind knife being hot air.  Breese et al. teach drying by applying heat, hot air, and spinning (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Rebstock to include hot air, as taught by Breese et al., for purposes of performing the same function of drying the substrate surface. In reference to preheating the container body before vacuum drying, Rebstock teaches drying prior to vacuum drying. 
Allowable Subject Matter
Claims 6-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach limitations of claims 6 and 9.  Claims 7-8 and 10-11 are allowable in view of their dependency on claims 6 and 9.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. teach a FOUP cleaning method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc